Citation Nr: 0834088	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  06-34 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
pursuant to the provisions of 38 U.S.C. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1949 to August 
1969.  The appellant is the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire, which denied the benefit sought 
on appeal.  The appellant appealed that decision to BVA, and 
the case was referred to the Board for appellate review.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. § 7107(a)(2) 
(West 2002 & Supp. 2007).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran was not in receipt of compensation at the 100 
percent rate due to service-connected disability for a period 
of at least five years immediately after his discharge from 
active service, or for 10 or more years prior to his death.  
Nor would he have been in receipt of such compensation in 
either case, but for clear and unmistakable error in a prior 
decision, which has not been established here.




CONCLUSION OF LAW

The criteria for entitlement to DIC pursuant to 38 U.S.C.A. § 
1318 have not been met.  38 U.S.C.A. § 1318 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.22 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on VA to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his/her 
representative, if applicable, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1), as amended by 73 Fed. Reg. 23353-56 (Apr. 30, 
2008) (effective May 30, 2008).  .  This notice must be 
provided prior to an initial unfavorable decision by the 
agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In the context of a claim for DIC benefits under 38 U.S.C.A. 
§ 1310, section 5103(a) notice must include: (1) a statement 
of the conditions, if any, for which a veteran was service 
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a previously service-connected condition; 
and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not 
yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 
352-53 (2007).  However, this appeal does not involve a claim 
for DIC under section 1310 but rather under section 1318.  
Section 1318 authorizes the payment of DIC to an eligible 
child or surviving spouse in cases where a veteran's death 
was not service-connected, provided that the veteran was in 
receipt of or "entitled to receive" compensation at the 
rate of a 100 percent (total) due to service-connected 
disability for a period of at least five years from the date 
of his discharge or release from active duty, or for 10 or 
more years immediately preceding his death.  Accordingly, the 
section 5103(a) notice requirements as detailed in Hupp are 
inapplicable to the appellant's claim.

In this case, the Board has determined that there is no legal 
entitlement to the claimed benefits as a matter of law.  The 
notice provisions and duty to assist provisions are not 
applicable to a claim, where the claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit.  VAOPGCPREC 5-2004 (June 23, 2004).  
This matter involves an inquiry based upon the evidence of 
record prior to the veteran's death and not based upon the 
development of new evidence.  As there is no dispute as to 
the underlying facts of this case, and as the Board has 
denied the claim as a matter of law, the notice and duty to 
assist provisions are inapplicable. See e.g., Livesay v. 
Principi, 15 Vet. App. 165, 179 (2001) (en banc); Wensch v. 
Principi, 15 Vet. App. 362 (2001).

Given the foregoing, there is no issue as to whether VA has 
complied with its duty to notify the appellant of her duties 
to obtain evidence, see Quartuccio v. Principi, 16 Vet. App. 
183 (2002), and the Board finds that there is no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating her claim for DIC.  38 U.S.C.A. 
§§ 5102, 5103 and 5103A (West 2002 & Supp. 2007); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to an appellant are to be avoided).  
Accordingly, it is not prejudicial for the Board to decide 
the issue of entitlement to DIC without further development.  
Bernard v. Brown, 4 Vet. App. 384 (1993).
LAW AND ANALYSIS

The appellant is seeking VA DIC, which may be awarded to a 
child or surviving spouse upon the service-connected death of 
a veteran.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.5(a) (2007).  In pertinent part, however, 38 
U.S.C.A. § 1318 also authorizes the payment of DIC to a child 
or surviving spouse in cases where a veteran's death was not 
service-connected, provided that the veteran was in receipt 
of, or "entitled to receive," compensation at the rate of 
100 percent (total) due to service-connected disability for a 
period of at least five years from the date of his discharge 
or release from active duty, or for 10 or more years 
immediately preceding his death.  This statute is implemented 
by VA at 38 C.F.R. § 3.22.

A discussion of the evolution of the handling of such claims 
is pertinent to the understanding of why this claim must now 
be denied.

Interpreting 38 U.S.C.A. § 1318(b) and 38 C.F.R. § 
3.22(a)(2), the United States Court of Appeals for Veterans 
Claims (Court) found in 1997 that a surviving spouse can 
attempt to demonstrate that a veteran "hypothetically" 
would have been entitled to a different decision on a service 
connection claim, based on evidence in the claims folder or 
in VA custody prior to the veteran's death and the law then 
applicable or subsequently made retroactively applicable.  
See Green v. Brown, 10 Vet. App. 111, 118-19 (1997).  
Thereafter, in Wingo v. West, 11 Vet. App. 307 (1998), the 
Court interpreted 38 C.F.R. § 3.22(a) as permitting a DIC 
award in a case where the veteran had not established 
entitlement to VA compensation for a service-connected total 
disability and had never filed a claim for such benefits 
which could have resulted in entitlement to compensation for 
the required period.  The Court concluded that the language 
of 38 C.F.R. § 3.22(a) would permit a DIC award where it is 
determined that the veteran "hypothetically" would have 
been entitled to a total disability rating for the required 
period if he or she had applied for compensation during his 
or her lifetime.

Effective January 21, 2000, VA promulgated a final regulation 
pertaining to DIC benefits for survivors of certain veterans 
rated totally disabled at time of death.  
See 65 Fed. Reg. 3,388-3,392 (2000): a revision of 38 C.F.R. 
§ 3.22.  The final regulation established an interpretive 
rule reflecting VA's conclusion that 38 U.S.C.A. § 1318(b) 
authorizes payment of DIC only in cases where the veteran 
had, during his or her lifetime, established a right to 
receive total service-connected disability compensation from 
VA for the period required by that statute, or would have 
established such a right if not for clear and unmistakable 
error (CUE) by VA.

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that, for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under a 
different statute, 38 U.S.C.A. § 1311(a)(2) (West 2002 & 
Supp. 2007) (veteran required to have been rated totally 
disabled for a continuous period of eight years prior to 
death), the implementing regulation, 38 C.F.R. § 20.1106 
(2007), does permit "hypothetical entitlement."

However, in National Organization of Veterans' Advocates, 
Inc. v. Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. 
Cir. 2001) (NOVA I), the Federal Circuit addressed a 
challenge to the validity of 38 C.F.R. § 3.22, and found a 
conflict between that regulation and 38 C.F.R. § 20.1106.  
The Federal Circuit concluded that the revised 38 C.F.R. § 
3.22 was inconsistent with 38 C.F.R. § 20.1106, which 
interprets a virtually identical veterans benefit statute, 38 
C.F.R. § 1311(a)(2), and that VA failed to explain its 
rationale for interpreting these virtually identical statutes 
(38 U.S.C.A. § 1311 and 38 U.S.C.A. § 1318) in conflicting 
ways.  The Federal Circuit remanded the case, and directed VA 
to stay all proceedings involving claims for DIC benefits 
under 38 U.S.C.A. § 1318 where the outcome is dependent on 38 
C.F.R. § 3.22, pending the conclusion of expedited VA 
rulemaking.  Accordingly, on April 5, 2002, VA amended 38 
C.F.R. § 20.1106 to provide that there would be no 
"hypothetical" determinations as to whether a deceased 
veteran had been totally disabled for eight years prior to 
death so that the surviving spouse could qualify for the 
enhanced DIC benefit available under 38 U.S.C. § 1311(a)(2).  
See 67 Fed. Reg. 16,309-16,317 (April 5, 2002), effective May 
6, 2002.  In National Organization of Veterans' Advocates, 
Inc. v. Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. 
Cir. 2003) (NOVA II), regarding a challenge to the validity 
of 38 C.F.R. § 3.22 as amended January 21, 2000, the Federal 
Circuit held, in part, that 38 C.F.R. § 3.22 as amended was 
not invalid insofar as it precluded "hypothetical 
entitlement" as an additional basis for establishing 
eligibility under 38 U.S.C.A. § 1318.  The Federal Circuit 
held that VA could properly construe the "entitled to 
receive" language of sections 1311(a)(2) and 1318 in the 
same way, and could properly construe the language of the two 
statutory sections to bar the filing of new claims, i.e., 
claims where no claim had been filed during the veteran's 
life or the claim had been denied and was not subject to 
reopening: "hypothetical entitlement" claims.

Thus, VA has established that "hypothetical entitlement" is 
not a viable basis for establishing benefits under either 38 
U.S.C.A. § 1311(a)(2) or 38 U.S.C.A. § 1318.  However, in 
Rodriguez v. Nicholson, 19 Vet. App. 275 (2005), the Court 
determined that the theory of hypothetical entitlement should 
be applied on a limited basis; i.e. only to claims pending on 
the date of the change of 38 C.F.R.  
§ 3.22, January 21, 2000.  Prior to that time, the amended 38 
C.F.R. § 3.22 could not be retroactively applied.  That 
decision was appealed to the Federal Circuit.  In Rodriguez 
v. Peake, 511 F.3d 1147 (Fed. Circ. 2008), the Federal 
Circuit reversed the decision of the Court, holding that the 
application of amended section 3.22 to the appellee's claim 
did not create an unlawful retroactive effect because it did 
not retrospectively diminish any of her rights to benefits.  
Thus, the Federal Circuit held that 38 C.F.R. § 3.22, as 
amended in 2000, did not have an unlawful retroactive effect 
and may be applied to claims for DIC benefits filed by 
survivors before the amendment took effect.  Accordingly, 
hypothetical entitlement may not be considered by the Board 
in this case.  Therefore, the only possible ways for the 
appellant to prevail on her claim for benefits under 38 
U.S.C.A. § 1318 are (1) to meet the statutory duration 
requirements for a total disability rating at the time of 
death; or (2) to show that such requirements would have been 
met, but for clear and unmistakable error in a previous 
decision.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
appellant is not entitled to DIC.  The requirements of 38 
U.S.C.A. § 1318 for an award of DIC have not been not met 
here.  In this regard, the veteran's cause of death is listed 
as multiple problems related to aging and is thus not 
service-connected.  In fact, an April 2007 rating decision 
denied service connection for the cause of the veteran's 
death.  Moreover, the veteran was not in receipt of 
compensation at the 100 percent rate due to service-connected 
disability for a period of at least five years immediately 
after his discharge from active service or for 10 or more 
years prior to his death.  The veteran had a combined 
evaluation of 60 percent from June 1979, two months prior to 
separation, and he had a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability effective from August 1997.  He died in April 
2005, less than eight years after the effective date of his 
TDIU rating.  Accordingly, the time requirement for a total 
disability rating under 38 U.S.C.A. § 1318 has not been met.

The remaining issue, then, is whether either of the 
aforementioned duration requirements for a total rating so as 
to satisfy 38 U.S.C.A. § 1318 would have been met, but for 
clear and unmistakable error in a previous decision.  The law 
provides that previous determinations that are final and 
binding, including decisions of TDIU, will be accepted as 
correct in the absence of clear and unmistakable error (CUE).  
Where evidence establishes such error, however, the prior 
decision will be reversed or amended.  38 C.F.R. § 3.105(a).

To establish a valid CUE claim, a claimant must show that 
either the correct facts, as they were known at the time, 
were not before the adjudicator, or that the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  
CUE is a very specific and rare kind of error of fact or law 
that compels the undebatable conclusion, to which reasonable 
minds could not differ, that the result in the decision in 
question would have been manifestly different but for the 
error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  The 
claimant must assert more than a mere disagreement as to how 
the facts were weighed or evaluated.  Eddy v. Brown, 9 Vet. 
App. 52 (1996).  When attempting to raise a claim of CUE, a 
claimant must describe the alleged error with some degree of 
specificity, and provide persuasive reasons as to why the 
result would have been manifestly different but for the 
alleged error.  Fugo, 6 Vet. App. at 44.

Where evidence establishes CUE, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a).  For the purpose 
of authorizing benefits, the rating or other adjudicative 
decision which constitutes a reversal of a prior decision on 
the grounds of CUE had the same effect as if the corrected 
decision had been made on the date of the reversed decision.  
Id.  For this reason, a determination that there was CUE must 
be based on the record and law that existed at the time of 
the prior adjudication in question.  Russell, 3 Vet. App. at 
314.

In this case, the appellant has not successfully pled clear 
and unmistakable error in any prior rating decision that 
would have entitled the veteran to a total rating.  In this 
regard, the Board observes the appellant's argument that the 
veteran should have received TDIU benefits from September 
1993 as opposed to August 1997, since this was when the 
veteran stopped working and first filed a TDIU claim.  
However, a February 1994 rating decision denied TDIU, 
reasoning that the veteran's unemployability was directly and 
proximately related to his non-service connected medial 
impairments, most notably a heart condition.  Relevant 
evidence in the veteran's claims file at that time included 
private medical records from 1988 to 1993 and two private 
medical opinions, both dated in October 1993.  The veteran 
submitted a notice of disagreement with this decision and an 
October 1994 statement of the case was issued.  However, the 
veteran failed to perfect an appeal of this decision, and the 
February 1994 rating decision became final.  
See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 C.F.R. § 
20.1103 (2007). 
The Board finds that there was no CUE in the February 1994 RO 
decision.  In essence, by arguing that the July 1998 rating 
decision, which granted TDIU, contradicted the February 1994 
decision, the veteran is merely asserting a disagreement as 
to how the facts were weighed in the February 1994 decision, 
which is not enough to establish CUE.  Eddy v. Brown, 9 Vet. 
App. 52 (1996).

In view of the foregoing, the Board finds that the appellant 
has failed to establish that the RO committed CUE in the 
February 1994 decision.  There is simply no indication that 
the RO did not properly consider all evidence before it in 
the February 1994 rating decision or the October 1994 SOC, or 
that it failed to correctly apply the appropriate laws and 
regulations to the veteran's claim.  Therefore, the appellant 
has not demonstrated clear and unmistakable error, and her 
claim based on CUE must be denied.

Where the law and not the evidence is dispositive in a case, 
entitlement to the VA benefits sought must be denied due to 
the absence of legal merit.  See Sabonis v. Brown, 6 Vet. 
App. 426, (1994).  Accordingly, as the veteran was not 
entitled to receive 100 percent disability for either at 
least five years after his departure from active service or 
for at least the 10 years prior to his death, the appellant 
is not entitled to DIC benefits under 38 U.S.C.A. § 1318.


ORDER

Entitlement to DIC pursuant to 38 U.S.C.A. § 1318 is denied.



____________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


